Case 1:20-cv-04259-KAM-LB Document 11 Filed 12/10/20 Page 1 of 4 PageID #: 15



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X

FRANK GARCIA,

                    Petitioner,
                                                 Order
            -against-
                                                 20-CV-4259(KAM)
DARWIN LACLAIR,

                    Respondent.

----------------------------------X
KIYO A. MATSUMOTO, United States District Judge:

            Frank Garcia (“Mr. Garcia”), currently incarcerated at

the Franklin Correctional Facility in Malone, New York, filed a

pro se petition pursuant to 28 U.S.C. § 2254 on August 13, 2020

in the United States District Court for the Northern District of

New York, challenging his 2016 criminal conviction in New York

Supreme Court for Queens County.         (See generally ECF No. 1,

Petition for a Writ of Habeas Corpus.)         On September 11, 2020,

the Northern District of New York transferred the action to this

District.    (ECF No. 7, Order.)

            On September 21, 2020, this court granted Mr. Garcia’s

motion for leave to proceed in forma pauperis, and entered an

Order to Show Cause why the petition should not be dismissed for

failure to comply with the one-year statute of limitations

contained in the Antiterrorism and Effective Death Penalty Act

of 1996.    (See generally ECF No. 10, Order to Show Cause.)           As

                                     1
Case 1:20-cv-04259-KAM-LB Document 11 Filed 12/10/20 Page 2 of 4 PageID #: 16



explained more fully in the Order to Show Cause, Mr. Garcia’s

judgment of conviction in New York state court became final on

May 27, 2018, 1 and therefore his petition should have been filed

within one year of that date, by May 27, 2019.           (See id. at 3.)

However, Mr. Garcia did not file the instant petition in the

Northern District of New York until August 13, 2020.            Thus, on

its face, the petition appeared to be barred by the statutory

one-year limitations period, unless there was reason for the

court to toll the limitations period.

            The court’s September 21, 2020 Order to Show Cause

“directed [Mr. Garcia] to show cause by written affirmation,

within 60 days from the date of th[e] Order, why the instant

petition should not be dismissed as time-barred.”            (Id. at 5.)

Attached to the Order to Show Cause was a fillable form for Mr.

Garcia to use as an affirmation.          The Order to Show Cause and

the fillable form were mailed by the Clerk of Court to Mr.

Garcia at the Franklin Correctional Facility the day the Order

was entered.    According to publicly-available information, Mr.




1 The New York Court of Appeals denied Mr. Garcia leave to appeal his
conviction on February 26, 2018. (See Order to Show Cause at 3.) He then
had 90 days to petition the United States Supreme Court for certiorari, but
he did not. (Id.) Therefore, his judgment of conviction became final when
his time to petition the United States Supreme Court expired, on May 27,
2018. (Id.)

                                      2
Case 1:20-cv-04259-KAM-LB Document 11 Filed 12/10/20 Page 3 of 4 PageID #: 17



Garcia has been and is still incarcerated at the Franklin

Correctional Facility as of the date of this Order. 2

            Two and a half months have now passed since the Order

to Show Cause was entered and mailed to Mr. Garcia, and the

court has not received any response from him.           Accordingly, the

court will exercise its authority to dismiss the petition sua

sponte as time-barred.      See Day v. McDonough, 547 U.S. 198, 209

(2006) (“[W]e hold that district courts are permitted . . . to

consider, sua sponte, the timeliness of a state prisoner’s

habeas petition.”); Acosta v. Artuz, 221 F.3d 117, 125 (2d Cir.

2000) (“[T]he court may not dismiss a Section 2254 petition for

untimeliness without providing petitioner prior notice and

opportunity to be heard.”).       Mr. Garcia has been given notice

and an ample opportunity to respond, and he has not provided the

court with any response as to why his petition should not be

dismissed for failure to comply with the statute of limitations.

            The Clerk of Court is directed to enter judgment

dismissing the petition, mail a copy of this Order and the

judgment to Mr. Garcia and note the mailing on the docket, and

close this case.     Mr. Garcia is denied a certificate of

appealability, as he has failed to make a substantial showing of

the denial of a constitutional right.          See 28 U.S.C. §



2 See New York State Department of Corrections and Community Supervision
Inmate Lookup, http://nysdoccslookup.doccs.ny.gov/.

                                      3
Case 1:20-cv-04259-KAM-LB Document 11 Filed 12/10/20 Page 4 of 4 PageID #: 18



2253(c)(2).    The court certifies pursuant to 28 U.S.C. §

1915(a)(3) that any appeal from this Order would not be taken in

good faith, and therefore in forma pauperis status is denied for

purposes of an appeal.      See Coppedge v. United States, 369 U.S.

438, 444-45 (1962).

SO ORDERED.

Dated:     Brooklyn, New York
           December 10, 2020


                                         __________/s/________________
                                         Hon. Kiyo A. Matsumoto
                                         United States District Judge




                                     4
